Exhibit 10.13
PURCHASE CONTRACT
THIS AGREEMENT made as of January 15, 2015.
 
 
 
 
BETWEEN:
 
 
 
 
JTB REAL ESTATE LLLP a limited liability limited partnership formed in
accordance with the laws of State of Arizona, and represented by its General
Partner, TBJ LLC, an Arizona limited liability corporation
 
 
 
 
 
 
(the 'Seller')
 
 
OF THE FIRST PART
AND:
 
 
 
 
 
 
 
MEDICAN ENTERPRISES, INC. a company duly incorporated under the laws of Delaware
and having its office at 3440 E Russell Road, Las Vegas, NV 89120
 
 
 
 
 
 
(the 'Buyer')
 
 
OF THE SECOND PART

WHEREAS:
 
 
A.
The Seller is the owner of fee simple title to an industrial building being
approximately 7200 sq. ft. on approximately .83 acres of land in Phoenix, county
of Maricopa in the State of Arizona, and having a civic address at 10040 N.
Metro Parkway W., Phoenix, Arizona, 85051 and legally described as Lot 3, of
METROCENTER TRACT 10, according to the plat of record in the office of the
Country Recorder of Maricopa County, Arizona, recorded in Book 797 Maps, page 15
(the 'Premises'); and
 
 
B.
The Seller has agreed to sell and the Buyer has agreed to purchase all of the
Seller's right, title, and interest in and to the Premises and all of the
Seller's right title and interest in the leasehold improvements owned by the
Seller which are used in association with and are located on or about the
Premises as at the Closing Date (defined herein), on the terms and conditions
set out in this Agreement.

NOW THEREFORE, in consideration of US$100.00 and other good and valuable
consideration now paid by each of the parties to the other (the receipt and
sufficiency of which is acknowledged) and of the mutual covenants and agreements
contained in this Agreement, the parties agree as follows:

 

--------------------------------------------------------------------------------

 
-2-
1. DEFINITIONS AND INTERPRETATION
1.1 Definitions
The parties agree that the following terms shall have the following meanings in
this agreement:
'Cash Portion of Purchase Price' means the sum of US$2,250,000.00;
'Closing' means the closing of the purchase and sale of the Purchased Property
pursuant to this Agreement, and as more particularly described in paragraph 7.2;
'Closing Date' means a date on or before January 30, 2015;
'Conditions Precedent' has the meaning ascribed to it in paragraph 5.1;
'Deposit' means the US$10,000.00 cash deposit and the US$850,000.00 cash or cash
equivalent deposit payable pursuant to paragraph 2.3(1) and (2) herein;
'Escrow' has the meaning ascribed to it in paragraph 2.3(3);
'Escrow Holder' means First American Title Insurance Company;
'Existing Leases' has the meaning ascribed to it in paragraph 5.1(3);
'Lease' means the Commercial Lease Agreement for the lease of the Premises
between the Seller as Landlord, and Dreem Green LLC, as tenant, dated August 22,
2013;
'Material Loss' means any loss or damage to the Premises or the assets being
conveyed with the Purchased Property occurring prior to the passing of risk
which cannot be substantially repaired or replaced within sixty (60) days;
'Other Agreements' means any agreements, other than the Lease, in which the
Seller is a party and which are required in order for the Buyer to receive the
full benefit of ownership of the Purchased Property;
'Percentage Rent Portion of the Purchase Price' means an amount equal to 50% of
any Percentage Rent (or Additional rent as the term is used in paragraph 6.3 of
the Lease) (the 'Percentage Rent') actually collected by the Buyer, net of any
legal or other costs directly incurred by the Buyer in order to effect payment
of the Percentage Rent, in respect of Percentage Rent accrued but unpaid for the
period of the Lease term arising prior to the Closing Date, provided that after
a date which is three (3) years from the Closing Date, the Buyer shall no longer
be obligated to pay any amounts to the Seller on account of the Percentage Rent
Portion of the Purchase Price;
'Permitted Encumbrances' means all liens, charges, and encumbrances listed in
attached Schedule A;
'Possession Date' means 12:01 a.m., on the Closing Date, or such other date as
the parties may agree upon in writing;

 

--------------------------------------------------------------------------------

 
-3-
'Property Information Sheet' has the meaning ascribed to it in paragraph 5.1(1);
'Purchase Price' means the aggregate of the Cash Portion of the Purchase Price
and the Percentage Rent Portion of the Purchase Price;
'Purchased Property' has the meaning ascribed to it in paragraph 2.1;
'Seller's Knowledge' means a statement of the Seller's present and actual
knowledge of the facts or circumstances to which such phrase relates;
'Title Commitment' has the meaning ascribed to it in paragraph 5.1(2); and
'Underlying Documents' has the meaning ascribed to it in paragraph 5.1(2);
any other terms defined within the text of this Agreement will have the meanings
so ascribed to them.
2. PURCHASE AND SALE
2.1 The Purchased Property
The Buyer agrees to purchase from the Seller, and the Seller agrees to sell to
the Buyer, on the terms and conditions contained in this Agreement, the
following:
 
 
(1)
good and marketable fee simple title to the Premises; and
 
 
(2)
good and marketable title in and to the leasehold improvements owned by the
Seller which are used in association with and are located on the Premises as at
the Closing Date, including any electrical distribution systems (power panel,
bus ducting, disconnects, lighting fixtures), telephone distribution systems
(lines, jacks and connections), space heaters, heating, ventilating, air
conditioning equipment (HVAC), air lines, fire sprinkler systems, security and
fire detection systems, carpets, and owned by the Seller which are used in
association with and are located on the Premises;

(collectively, the 'Purchased Property'), free and clear of all liens, charges,
and encumbrances, except for the Permitted Encumbrances.
2.2 The Purchase Price
The Buyer agrees to pay the Purchase Price to the Seller for the Purchased
Property, subject to the adjustments described in this Agreement and shall be
exclusive of any transfer taxes.
2.3 Payment of the Purchase Price
Subject to the adjustments described in this Agreement, the Purchase Price shall
be payable by the Buyer as follows:

 

--------------------------------------------------------------------------------

 
-4-
 
 
(1)
as to US$10,000.00, by way of a non-refundable deposit payable to the Seller on
execution of this Agreement payable directly to the Seller;
 
 
(2)
as to US$850,000.00, by way of a convertible debenture in the form attached
hereto as Schedule 'A' delivered to the Seller on Closing;
 
 
(3)
as to the balance of the Cash Portion of the Purchase Price, as adjusted
pursuant to paragraph 2.4, by way of payment (the 'Escrow') to the Escrow
Holder, on the Closing Date, by way of wire transfer or bank draft, or as
otherwise agreed by the Escrow Holder; and
 
 
(4)
as to the Percentage Rent Portion of the Purchase Price, payable to the Sellers
directly by way of cheque or wire transfer, as the Seller may direct the Buyer
from time to time, and payable within thirty (30) days of receipt of any amounts
received by the Seller in respect of the Percentage Rent.

Notwithstanding the obligations of the Purchaser at paragraph 2.3(4), if within
nine (9) months of the Closing Date the Buyer has not collected the full amount
of the Percentage Rent Portion of the Purchase Price and:
 
 
(5)
has not commenced legal proceedings to effect collection of such amount, or
 
 
(6)
are not using commercially reasonable efforts to collect the Percentage Rent
Portion of the Purchase Price; or
 
 
(7)
for business reasons, has elected not to pursue payment of the Percentage Rent
Portion of the Purchase Price, then

the Buyer shall remit payment to the Seller of 50% of the then outstanding
balance of the Percentage Rent Portion of the Purchase Price remaining
outstanding in full satisfaction of the payment obligations owed pursuant to
paragraph 2.3(4). For greater certainty, when and if the Buyer collects any
Percentage Rent it shall have no further obligations to remit any amounts to the
Seller.
2.4 Allocation of the Purchase Price
The parties agree that the Purchase Price shall be allocated as follows:
 
 
 
 
 
Description or Assets
 
Value
 
Land
 
$
1,680,000.00
 
Building
 
$
580,000.00
 
TOTAL
 
$
2,250,000.00
 

Any further amounts paid to the Seller on account of the Percentage Rent Portion
of the Purchase Price shall be allocated to the value of the Land, as
applicable.

 

--------------------------------------------------------------------------------

 
-5-
2.5 Adjustments
All adjustments with respect to:
 
 
(1)
basic rents, including arrears in basic rent,, and prepaid rents;
 
 
(2)
recoveries and reserves paid by tenants on account of taxes and other operating
cost recharges (on an equal per diem basis for the application recovery period);
and
 
 
(3)
applicable real property taxes and special assessment bonds as of the Closing
Date, based upon the latest tax bill available (the parties agree to prorate as
of the Closing Date any taxes assessed against the Premises by supplemental bill
levied by reason of events occurring prior to the Closing Date with payment of
the prorated amount to be made promptly in cash upon receipt of a copy of any
supplemental bill),

and all other items normally adjusted between a Seller and Buyer on the sale of
similar Premises shall be made with respect to the Purchased Property to and
including the Closing Date (except for interest on any mortgages of the Seller
to be discharged). For greater certainty any accrued but unpaid rent determined
based on the performance of the tenant's business shall not be adjusted on the
Closing, but shall be assigned from the Vendor to the Buyer entitling the Buyer
to make claim for any such unpaid amounts, together with the unpaid basic rent
payable by such tenant (adjusted pursuant to 2.5(1) herein).
The Buyer shall receive all income and pay all expenses relating to the
Purchased Property from and including the Closing Date. Any tenant recharges to
be adjusted which are not finally determined at the Closing Date shall be based
upon reasonable estimates supplied by the Seller, and any readjustments will
promptly be made following the final determination of such amounts.
2.6 Discharge of Encumbrances
The Escrow Holder will not release any part of the Cash Portion of the Purchase
Price to the Seller unless the Escrow Holder holds back in trust sufficient
funds to payout any builders lien registered on title at Closing and until
adequate provision has been made for the discharge and satisfaction of any
encumbrances against the Purchased Property and the Premises.
The Escrow Holder will holdback in trust from the Purchase Price the sum of
$100,000.00 (the 'Holdback') as security for the discharge of the lien
registered on title to the Purchased Property in favour of CSL Builders LLC in
the principal sum of $86,397.07 (the 'CSL Lien'). The Escrow Holder shall hold
the Holdback in trust until such time as the CSL Lien is discharged from the
Purchased Property, or may use all or a portion of the Holdback to satisfy the
CSL Lien, and in any event if the CSL lien is not discharged from the Purchased
Property within 120 days from the Closing Date the Escrow Holder shall forthwith
pay the Holdback into court in order to have the CLS Lien discharged from title
to the Purchased Property.

 

--------------------------------------------------------------------------------

 
-6-
3. REPRESENTATIONS AND WARRANTIES
3.1 Seller's Representations and Warranties
The Seller represents and warrants to the Buyer, with the intent that the Buyer
shall rely on them in entering into this Agreement and in concluding the
purchase and sale contemplated in this Agreement, that as of the date of the
Agreement (unless otherwise specified) and as of the Closing Date (unless this
Agreement is earlier terminated):
 
 
 
 
(1)
Status of the Seller:
 
 
 
(a)
the Seller is the registered and beneficial owner of the Purchased Property;
 
 
 
 
(b)
Except as disclosed by the Seller to the Buyer, there is no claim or litigation
pending or, to the knowledge of the Seller, threatened with respect to the
Seller, the Purchased Property, or use of the Purchased Property by the Seller
which could affect the right of the Buyer to own, and obtain revenue from the
Purchased Property or the ability of the Seller to perform its obligations under
this Agreement; and
 
 
 
 
(c)
neither the execution of this Agreement nor its performance by the Seller will
result in a breach by the Seller of any term or provision or constitute a
default under any indenture, mortgage, deed of trust, or any other agreement to
which it is bound.
 
 
 
(2)
Title to the Purchased Property:
 
 
 
(a)
on the Closing Date, the Seller shall have good and marketable title to the
Purchased Property free and clear of all liens, charges, and encumbrances except
for the Permitted Encumbrances; and
 
 
 
 
(b)
Except as disclosed by the Seller to the Buyer, no lien under any mechanics or
materialmen's liens or other liens exists or is claimed with respect to the
Purchased Property nor any part of the Purchased Property.
 
 
 
(3)
The Premises:
 
 
 
(a)
the Purchaser acknowledges and agrees that it is purchasing the Property 'As Is
Where Is', subject only to the following representations concerning the
Premises;
 
 
 
 
(b)
neither the Premises nor its use violates any zoning applicable to it and the
Seller has not received any notice of any impending or intended rezoning of the
Premises;
 
 
 
 
(c)
to the Seller's Knowledge, the Premises are zoned in a manner which permits its
present use and occupation and to the Seller's Knowledge, no charges or
violations have been filed, served, made or threatened against or relating to
the Purchased Property as a result of any violation or alleged violation of any
of the aforesaid;


 

--------------------------------------------------------------------------------

 
-7-
 
 
 
 
 
(d)
there are no outstanding work orders or other requirements or notices relating
to any of the Purchased Property issued by any governmental authority or any
board of fire underwriters or any insurer, and the Seller is not in discussion
with any such governmental authority, board of fire underwriters or insurer
relating to work orders or other requirements or notices and to the Seller's
Knowledge, there are no pending or threatened requests, applications or
proceedings to alter or restrict the zoning or other restrictions applicable to
the said properties or changes or events which might curtail or interfere with
the current use of any of the Purchased Property;
 
 
 
 
 
(i)
to the Seller's Knowledge, all hydro, water, sewer, gas, electric, telephone,
drainage and other utility equipment, facilities and services and all mechanical
systems (as aforesaid), are installed, connected and operated in compliance with
applicable laws;
 
 
 
 
 
 
(ii)
the Seller has not received any notice from any insurance carrier of defects or
inadequacies respect to the Purchased Property which, if not corrected, could
result in termination of insurance coverage;
 
 
 
 
 
 
(iii)
the Seller has not received any notice with respect to any by-law change
affecting the Purchased Property nor any notice relating to any threatened or
pending condemnation or expropriation of any of the said properties from any
governmental authority, and the Seller is not aware of any pending or threatened
requests, applications or proceedings to alter or restrict the zoning or other
use restrictions applicable to the Purchased Property;
 
 
 
 
 
 
(iv)
no amounts including, without limitation, taxes, local improvement taxes, levies
or assessments are owing by the Seller in respect of the Purchased Property to
any governmental entity or public utility, other than current accounts which are
not in arrears and there are no outstanding appeals on assessments which have
been issued or raised by any governmental authority or by the Seller concerning
any realty, business or other taxes with respect to the Purchased Property;
 
 
 
 
 
(e)
Lease:
 
 
 
 
 
(i)
the term of the Lease expires as at August 31, 2018;
 
 
 
 
 
 
(ii)
the amount of the outstanding Monthly rent, as contemplated at sections 1.10,
6.1 and 6.2 of the Lease is as set out in Schedule 'B' attached hereto;
 
 
 
 
 
 
(iii)
as at the current date and as at the Closing Date the tenant under the Lease has
not paid any amount on account of Additional Rent, as contemplated at sections
1.10 and 6.3 of the Lease;
 
 
 
 
 
 
(iv)
the tenant under the Lease is not currently providing the Seller with any
information concerning their gross revenues;


 

--------------------------------------------------------------------------------

 
-8-
 
 
 
 
 
 
(v)
The Seller has provided to the Buyer true and complete copies of the Lease,
including supplements, amendments and modifications thereof a copy of which is
attached hereto as Schedule B. Except as set out in Schedule B hereto, the Lease
has not been nor is it being further modified or amended or assigned. The tenant
is in arrears of Rent as set out in Schedule B hereto and the tenant under the
Lease, has not entered into or agreed to enter into any subleases, licences or
concessions with respect to the Lease; and
 
 
 
 
(4)
Premises Taxes:
 
 
 
(a)
there are no local improvement charges or special levies against the Premises of
which the Seller has Knowledge nor has the Seller received any notice of any
such proposed local improvement charges or special levies; and
 
 
 
 
(b)
all municipal taxes, rates, levies, and assessments with respect to the Premises
are paid in full or will be adjusted as provided in paragraph 2.5 and there is
no pending appeal or other proceedings in existence with respect to any such
taxes, rates, levies, and assessment.
 
 
 
(5)
General:
 
 
 
(a)
neither the Premises, nor any part of the Premises, has been expropriated or
condemned, nor has the Seller received any notice of any proposed expropriation
or condemnation;
 
 
 
 
(b)
this Agreement constitutes a legal, valid and binding obligation of the Seller
enforceable against the Seller in accordance with the terms herein;
 
 
 
 
(c)
the Seller carries all insurance which would be carried by a prudent owner of
the Premises and the Seller has not have been refused any insurance by any
insurance carrier to which either of them have applied for insurance during the
past five (5) years; and

3.2 Survival of Seller's Representations and Warranties
The representations and warranties contained in paragraph 3.1 shall survive the
Closing Date and shall continue in full force and effect for the benefit of the
Buyer for a period of one year after the Closing Date.
3.3 Seller's Indemnity
The Seller covenants to indemnify and hold harmless the Buyer from and against
any losses, claims, actions, liability, damages and costs, arising from:
 
 
(1)
any of the representations and warranties of the Seller set forth in this
Article 3 being incorrect or breached, or any of the covenants set forth in this
Agreement being breached;


 

--------------------------------------------------------------------------------

 
-9-
 
 
(2)
any and all liabilities of the Seller relating to the Purchased Property,
whether accrued, absolute, contingent or otherwise, existing on the Possession
Date and which the Buyer has not agreed to assume pursuant to this Agreement;
and
 
 
(3)
any and all actions, lawsuits, proceedings, demands, assessments, judgments,
costs and legal and other expenses incidental to the foregoing.

3.4 Buyer's Representations and Warranties
The Buyer hereby represents and warrants as representations and warranties that
will be true as of the Closing Date as follows:
 
 
(1)
the Buyer is a body corporate duly incorporated and existing under the laws of
the State of Delaware and duly qualified to purchase and own the Purchased
Property and the Buyer has full power, authority and capacity to enter into this
Agreement and carry out the transactions contemplated herein;
 
 
(2)
there is no action or proceeding pending or to the Buyer's knowledge threatened
against the Buyer before any court, arbiter, arbitration panel, administrative
tribunal or agency which, if decided adversely to the Buyer, might materially
affect the Buyer's ability to perform its obligations hereunder; and
 
 
(3)
neither the Buyer entering into this Agreement nor the performance of its terms
will result in the breach of or constitute a default under any term or provision
of any indenture, mortgage, deed of trust or other agreement to which the Buyer
is bound or subject.

4. COVENANTS
4.1 Seller's Covenants
The Seller covenants with the Buyer to:
 
 
(1)
permit the Buyer and its representatives on reasonable notice to the Seller and
with the Seller present to enter onto the Premises and carry out such
inspections, tests, studies, appraisals, surveys and investigations of the
Premises as the Buyer may reasonably require;
 
 
(2)
cause the Purchased Property to be maintained and repaired and to effect
replacements to the Purchased Property as may be required before the Closing
Date in the manner of a prudent owner,;
 
 
(3)
maintain insurance coverage with respect to the Purchased Property, in such
amounts and on such terms as would a prudent owner;
 
 
(4)
not enter into or amend any contract with respect to the Purchased Property
including before the Closing Date without the prior written approval of the
Buyer, including the current lease of the Premises;


 

--------------------------------------------------------------------------------

 
-10-
 
 
(5)
provide the Buyer with continuing access to all records and other documents
relating to the operation of the Purchased Property in the possession or control
of the Seller which are not delivered to the Buyer on or before the Closing
Date;
 
 
(6)
grant authorizations reasonably required by Buyer to authorize municipal and
statutory authorities to release information confirming compliance with laws,
bylaws and other statutory and governmental regulations and with respect to
potential statutory liens;
 
 
(7)
pay when due any indebtedness of the Seller to any governmental authority which,
by operation of law or otherwise, becomes a lien, charge, or encumbrance on the
Premises from and after the Closing Date, including without limitation,
corporation capital taxes and workers' compensation payments; and
 
 
(8)
not modify, amend, or cancel any of the Permitted Encumbrances without the prior
written approval of the Buyer.

5. CONDITIONS
5.1 Buyer's Conditions Precedent
The obligation of the Buyer to complete the purchase of the Purchased Property
on the Closing Date is subject to the following conditions precedent being in
effect or satisfied within the time herein provided:
 
 
(1)
on or before January 15, 2015, the Escrow Holder shall have caused a current
commitment for title insurance ('Title Commitment') concerning the Purchased
Property issued by the Title Company, as well as legible copies of all documents
referred to in the Title Commitment ('Underlying Documents');
 
 
(2)
on or before January 15, 2015, the Seller shall have provided the Buyer with
legible copies of all leases, subleases or rental arrangements (collectively,
'Existing Leases') affecting the Purchased Property,
 
 
(3)
on or before January 15, 2015, the Buyer will have obtained financing on terms
and conditions satisfactory to the Buyer;
 
 
 
on or before January 15, 2015, the Buyer will have completed its due diligence
of the Premises,, the Property Information Sheet, the Underlying Documents,
 
 
(4)
on or before the Closing Date, the Buyer having entered into a consulting
agreement with Timothy Donald commencing on the Closing Date on mutually
agreeable terms to be determined between the parties;
 
 
(5)
on or before the Closing Date, there shall not have occurred a destruction of,
or damage or loss to, the Purchased Property or any portion thereof, from any
cause whatsoever, which would cost more than $10,000.00 to repair or cure and if
the cost of repair or cure is $10,000.00 or less, the Seller shall repair or
cure the loss prior to the Closing Date, provided that the Buyer shall have the
option, within ten (10) days after receipt of written notice of a loss costing
more than $10,000.00 to repair or cure, to either terminate this Agreement or to
purchase the Purchased Property notwithstanding such loss, but without deduction
or offset against the Purchase Price, but provided further that if the cost to
repair or cure is more than $10,000.00, and the Buyer does not elect to
terminate this Agreement, the Buyer shall be entitled to any insurance proceeds
applicable to such loss; and


 

--------------------------------------------------------------------------------

 
-11-
 
 
(6)
on the Closing Date, the representations and warranties of the Seller as set
forth in Article 3 herein will be materially true and the Seller will have
reasonably complied with all material obligations to be performed by it at or
before the Closing Date,
 
 
 
(the 'Conditions Precedent').

IF BUYER FAILS TO NOTIFY ESCROW HOLDER, IN WRITING, OF THE DISAPPROVAL OF ANY OF
SAID CONDITIONS WITHIN THE TIME SPECIFIED THEREIN, IT SHALL BE CONCLUSIVELY
PRESUMED THAT THE BUYER HAS APPROVED SUCH ITEM, MATTER OR DOCUMENT.
The Seller acknowledges that all of the conditions specified in paragraph 5.1
are for the exclusive benefit of the Buyer and may be waived by the Buyer, in
its sole discretion, and may be elsewhere herein referred to as 'Conditions
Precedent.'
In consideration of the $10,000.00 non-refundable payment to be paid by the
Buyer to the Seller and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged by the Seller, the Seller agrees not to
revoke its acceptance of the Buyer's offer contained herein while this Agreement
remains subject to any of the foregoing conditions precedent. The parties agree
that this Agreement will become an unconditional contract for the sale and
purchase of the Purchased Property forthwith upon the satisfaction or waiver of
the foregoing conditions precedent.
5.2 Waiver
All of the conditions precedent set forth in paragraph 5.1 are for the Buyer's
sole benefit and each may be waived unilaterally by the Buyer, at the Buyer's
election. If the Buyer does not give the Seller notice of the satisfaction or
waiver of all of such conditions precedent within the time therein provided then
the Buyer's obligation to purchase the Purchased Property will be at an end.
6. RISK/POSSESSION
6.1 The Passing of Risk
The Purchased Property shall be at the risk of the Seller until completion of
the closing, under paragraph 7.
6.2 Material Loss or Damage
If there is any Material Loss prior to the passing of risk as stated in
paragraph 7.1, the Buyer shall, within seven (7) days following such loss or
damage, by notice in writing at its option either:

 

--------------------------------------------------------------------------------

 
-12-
 
 
(1)
terminate this Agreement, , and neither party shall be under any further
obligation to the other; or
 
 
(2)
elect to complete the purchase, in which case the proceeds and the right to
receive the proceeds of all insurance shall be assigned by the Seller to the
Buyer on the Closing Date.

In the absence of delivery of such notice, the Buyer shall be deemed to have
elected to complete the purchase.
6.3 Repair of Damage
The Seller shall diligently repair at its sole expense any damage caused to the
Purchased Property while the Premises are at the risk of the Seller. Subject to
paragraph 6.2, the amount of any insurance proceeds for damage not required by
the Seller shall be assigned to the Buyer on the Closing Date, and applied on
account of such repair. .
6.4 Possession
The Seller shall deliver vacant possession of the Purchased Property to the
Buyer on the Closing Date, subject only to the Permitted Encumbrances upon
completion of the sale and purchase of the Purchased Property and subject to the
lease of the Premises by the current tenant.
7. CLOSING PROCEDURE
7.1 Closing
The closing of the purchase and sale of the Purchased Property will commence at
12:00 noon on the Closing Date. In the event of Material Loss under paragraph
6.2, the Closing Date shall be deferred for seven (7) days. Closing will take
place at, or at such other place as the parties may mutually agree.
7.2 Closing Procedure/ Escrow
 
 
(1)
Upon acceptance hereof by Seller, this Agreement, including any counteroffers
incorporated herein by the Parties, shall constitute not only the agreement of
purchase and sale between the Buyer and the Seller, but also instructions to the
Escrow Holder for the consummation of the Agreement through the Escrow. The
Escrow Holder shall not prepare any further escrow instructions restating or
amending the Agreement unless specifically so instructed by the Parties. Subject
to the reasonable approval of the Parties, the Escrow Holder may, however,
include its standard general escrow provisions.
 
 
(2)
The Escrow Holder is hereby authorized and instructed to conduct the Escrow in
accordance with this Agreement, applicable law and custom and practice of the
community in which the Escrow Holder is located, including any reporting
requirements of the Internal Revenue Code. In the event of a conflict between
the law of the state where the Property is located and the law of the state
where the Escrow Holder is located, the law of the state where the Property is
located shall prevail.


 

--------------------------------------------------------------------------------

 
-13-
 
 
(3)
Subject to satisfaction of the Conditions Precedent herein described, the Escrow
Holder shall close this escrow (the 'Closing') by recording a special warranty
deed and the other documents required to be recorded, together with an
instrument of assignment of the Lease, and by disbursing the funds and documents
in accordance with this Agreement.
 
 
(4)
The Buyer and the Seller shall each pay one-half (50%) of the Escrow Holder's
charges and the Seller shall pay the usual recording fees and any required
documentary transfer taxes. The Seller shall pay the premium for a standard
coverage owner's policy of title insurance.
 
 
(5)
The Escrow Holder shall verify that all of Buyer's Conditions Precedent have
been satisfied or waived prior to Closing.
 
 
(6)
If this transaction is terminated for non-satisfaction and non-waiver of the
Conditions Precedent, then neither of the parties shall thereafter have any
liability to the other under this Agreement, except to the extent of a breach of
any affirmative covenant or warranty in this Agreement. In the event of such
termination, the Buyer shall be promptly refunded all funds deposited by the
Buyer (other than the non-refundable deposit paid pursuant to paragraph 2.3(1)
herein), with the Escrow Holder, and the Title Company and Escrow Holder
cancellation fees and costs, all of which shall be the Buyer's obligation. If
this transaction is terminated as a result of the Seller's breach of this
Agreement then the Seller shall pay the Title Company and the Escrow Holder
cancellation fees and costs.
 
 
(7)
The Closing shall occur on the Closing Date, or as soon thereafter as the Escrow
is in condition for Closing; provided, however, that if the Closing does not
occur by the Closing Date and said date is not extended by mutual instructions
of the Parties, a Party not then in default under this Agreement may notify the
other Party and the Escrow Holder, in writing that, unless the Closing occurs
within five (5) business days following said notice, the Escrow shall be deemed
terminated without further notice or instructions.
 
 
(8)
Except as otherwise provided herein, the termination of Escrow shall not relieve
or release either Party from any obligation to pay the Escrow Holder's fees and
costs or constitute a waiver, release or discharge of any breach or default that
has occurred in the performance of the obligations, agreements, covenants or
warranties contained therein.
 
 
(9)
If this sale of the Purchased Property is not consummated for any reason other
than the Seller's breach or default, then at the Seller's request, and as a
condition to any obligation to return the deposit, the Buyer shall within five
(5) days after written request deliver to the Seller, at no charge, copies of
all surveys, engineering studies, soil reports, maps, master plans, feasibility
studies and other similar items prepared by or for the Buyer that pertain to the
Purchased Property. Provided, however, that the Buyer shall not be required to
deliver any such report if the written contract which the Buyer entered into
with the consultant who prepared such report specifically forbids the
dissemination or the report to others.

7.3 Seller's Documents
Five (5) days prior to the Closing Date, the Escrow Holder shall obtain an
updated Title Commitment concerning the Purchased Property from the Title
Company and provide copies thereof to each of the Parties. The Seller shall
deliver to the Escrow Holder in time for delivery to Buyer at the Closing:

 

--------------------------------------------------------------------------------

 
-14-
 
 
(1)
special warranty deed, duly executed and in recordable form, conveying fee title
to the Purchased Property to the Buyer;
 
 
(2)
the Existing Leases and Other Agreements together with duly executed assignments
thereof by the Seller to the Buyer, with the assignment of Existing Leases being
in the most recent Assignment and Assumption of Lessor's Interest in Lease form
published by the AIR or its equivalent;
 
 
(3)
an affidavit executed by the Seller to the effect that Seller is not a 'foreign
person' within the meaning of Internal Revenue Code Section 1445 or successor
statutes and if the Seller does not provide such affidavit in form reasonably
satisfactory to the Buyer at least three (3) business days prior to the Closing
the Escrow Holder shall at the Closing deduct from the Seller's proceeds and
remit to the Internal Revenue Service such sum as is required by applicable
Federal law with respect to purchases from foreign sellers;
 
 
(4)
a bill of sale, duly executed, conveying title to any included personal property
to the Buyer;
 
 
(5)
the Seller's statement of adjustments; and
 
 
(6)
a duly executed resolution of the Seller authorizing the execution of this
Agreement and the sale of the Purchased Property.

7.4 Buyer's Documents
The Buyer shall deliver to the Seller through Escrow:
 
 
(1)
the balance of the Cash Portion of the Purchase Price pursuant to paragraph
2.3(3) and such additional sums as are required of the Buyer under this
Agreement shall be deposited by the Buyer with the Escrow Holder, by federal
funds wire transfer, or any other method acceptable to Escrow Holder in
immediately collectable funds, no later than 2:00 P.M. on the business day prior
to the Closing Date provided, however, that the Buyer shall not be required to
deposit such monies into Escrow if at the time set for Closing the Seller is in
default or has indicated that it will not perform any of its obligations
hereunder;
 
 
(2)
the Assignment and Assumption of Lessor's Interest in the Lease in the form
specified in paragraph 7.3(2) above, duly executed by the Buyer;
 
 
(3)
Assumptions duly executed by the Buyer of the obligations of the Seller that
accrue after Closing under any Other Agreements; and
 
 
(4)
a duly executed corporate resolution authorizing the execution of this Agreement
and the purchase of the Purchased Property.


 

--------------------------------------------------------------------------------

 
-15-
7.5 Closing
At Closing, Escrow Holder shall cause to be issued to the Buyer a standard
coverage or ALTA extended, owner's form policy of title insurance effective as
of the Closing, issued by the Title Company in the full amount of the Purchase
Price, insuring title to the Property vested in the Buyer, subject only to the
exceptions approved by the Buyer.
7.6 Concurrent Requirements
It is a condition of this Agreement that all requirements of this Article 7 are
concurrent requirements and it is specifically agreed that nothing will be
completed on the Closing Date until everything required to be paid, executed and
delivered on the Closing Date has been so paid, executed and delivered and until
the Buyer's solicitors have satisfied themselves as to the Buyer's title.
7.7 Discharge of Seller's Encumbrances
The Buyer acknowledges and agrees that if the Seller's title to the Premises is
subject to any financial encumbrance which is required to be discharged by the
Seller, the Seller will not be required to clear title before the receipt of the
net sales proceeds but will be obligated to do so within a reasonable time
following closing and the Buyer will pay or cause its solicitors to pay the
balance of the adjusted Purchase Price to the Seller's solicitors in trust on
their undertaking to discharge any such financial encumbrance.
7.8 Election
If on the Closing Date any of the representations or warranties made by the
Seller are untrue in any material respect or the Seller is in default in any
material respect under any of the covenants and agreements to be observed or
performed by the Seller under this Agreement, the Buyer may elect not to
complete the purchase of the Purchased Property under this Agreement or to
complete the purchase of the Purchased Property under this Agreement, in either
case without prejudice to any rights or remedies the Buyer may have in respect
of the Seller's breach or default.
8. MISCELLANEOUS
8.1 Time
Time shall be of the essence of this agreement and the transactions contemplated
in this Agreement notwithstanding the extension of any of the dates under this
Agreement.
8.2 Tender
Any tender of documents or money may be made upon the party being tendered or
upon its solicitors, and money may be tendered by bank draft or wire transfer.

 

--------------------------------------------------------------------------------

 
-16-
8.3 Relationship of the Parties
Nothing in this Agreement shall be construed so as to make the Buyer a partner
of the Seller or an owner of the Purchased Property for any purpose, until the
Closing Date, and the Seller shall indemnify and save the Buyer harmless from
any and all costs, expenses, damages, claims, or liabilities which may be
incurred with respect to the Purchased Property before the Closing Date which
the Buyer is not obligated to assume under this Agreement, and this provision
shall survive the Closing Date or the termination of this Agreement.
8.4 Notice
Any notice required or permitted to be given under this Agreement shall be
sufficiently given if delivered personally or if sent by prepaid registered mail
as follows:
 
 
 
 
 
to the Buyer at:
3440 E Russell Road,
 
 
Las Vegas, NV
 
 
89120
 
 
 
 
 
 
 
Attention:
Wayne Hansen
 
 
Email:
whns42@gmail.com
 
 
 
 
 
to the Seller at:
13401 108 Avenue
 
 
Surrey, BC
 
 
 
V3T 5T3
 
 
 
 
 
 
 
Attention:
Brent Stickland
 
 
Email:
gbs@hdas.com

provided that any party shall be entitled to designate another address by giving
notice of it to the other party in accordance with the terms of this Agreement.
Any notice so mailed shall be deemed to have been received, except during a
period of interruption of normal postal service, on the fourth business day
following the date of mailing.
8.5 Further Assurances
Each of the parties shall, at the expense of the other party, execute and
deliver all such further documents and do such further acts and things as the
other party may reasonably request from time to time to give full effect to this
Agreement.
8.6 Assignment
The Buyer may assign its rights under this Agreement with the prior written
consent of the Buyer, such consent not to be unreasonably withheld, provided
that the Medican Enterprises, Inc. shall not be released from its obligations
hereunder as a consequence of any such assignment.

 

--------------------------------------------------------------------------------

 
-17-
8.7 Non-merger
None of the provisions of this Agreement shall merge in the transfer of the
Premises or any other document delivered on the Closing Date, and the provisions
of this Agreement shall survive the Closing Date.
8.8 Certificates
Wherever this Agreement provides for a certificate of a responsible officer of a
party, that certificate shall state that the officer has made reasonable and
prudent inquiries to determine the accuracy of the matter certified and that
certificate shall be deemed to constitute a representation and warranty or a
covenant, as the case may be, by the party whose officer signed the certificate.
8.9 Payment of Fees
Each party shall pay its own legal fees. The Buyer shall be responsible for all
registration fees payable in connection with registration of the transfer of
land referred to in paragraph 7.2(3) and the Buyer's Mortgage but the Seller
shall be responsible for the costs of clearing title of any financial
encumbrances.
8.10 Commission
The Seller and the Buyer acknowledge and agree that no real estate commissions
are payable as a result of the purchase and sale of the Purchased Property.
8.11 Binding Effect
This Agreement shall ensure to the benefit of and be binding upon the parties,
their respective heirs, executors, administrators, and other legal
representatives and, to the extent permitted in this Agreement, their respective
successors and assigns.
8.12 Extended Meanings
Words importing the singular number include the plural and vice versa, and words
importing the masculine gender include the feminine and neuter genders.
8.13 Headings
The headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.
8.14 Applicable Law
This Agreement shall be interpreted in accordance with the laws of of the State
of Arizona, USA in respect of conveyance of title to the Purchased Property to
the Buyer.

 

--------------------------------------------------------------------------------

 
-18-
8.15 Entire Agreement
This Agreement constitute the entire agreement between the parties with respect
to the subject matter of the Agreement and contains all of the representations,
warranties, covenants and agreements of the respective parties, and may not be
amended or modified except by an instrument in writing executed by all parties.
This Agreement supersedes all prior agreements, memoranda, and negotiations
between me parties.
8.16 Schedules
The Schedules attached to this Agreement form part of this Agreement.
8.17 No Contra Proferentem
This Agreement will be interpreted neutrally, without regard to the party
drafting this Agreement.
IN WITNESS WHERE OF the parties have executed this Agreement.
 
 
 
 
EXECUTED by MEDICAN
)
MEDICAN ENTERPRlSES, INC.
 
ENTERPRISES, INC.
)
per:
 
in the presence of:
)
[ex10-13_001.jpg]
 
 
)
 
 
)
 
 
)
Authorized Signatory
 
 
)
 
 
Witness)
)
 
 
 
 
 
 
 
)
JTB REAL ESTATE LLLP by its General
 
 
)
Partner TBJ LLC
 
 
)
[ex10-13_002.jpg]
 
 
)
 
 
)
 
 
)
 
 
 
)
Authorized Signatory
 
 
)
 
 


 

--------------------------------------------------------------------------------

 
-19-
SCHEDULE A
Permitted Encumbrances
NIL

 

--------------------------------------------------------------------------------

 
THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE '1933 ACT'), OR THE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY (1)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, (II) OUTSIDE
THE UNITED STATES IN COMPLIANCE WITH REGULATIONS UNDER THE 1933 ACT OR (III) IN
COMPLIANCE WITH AN EXEMPTION FROM REGISTRATION UNDER THE 1933 ACT; PROVIDED
THAT, PRIOR TO ANY TRANSFER PURSUANT TO CLAUSES (II) OR (III) HEREOF, THE HOLDER
HAS PROVIDED TO THE ISSUER AN OPINION OF COUNSEL, IN FORM SATISFACTORY TO THE
ISSUER, TO THE EFFECT THAT ANY SUCH TRANSFER MAY BE MADE WITHOUT REGISTRATION
UNDER THE 1933 ACT. HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED
HEREBY MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THESE SECURITIES
MUST NOT TRADE THE SECURITY BEFORE JUNE 1, 2015
UNLESS PERMITTED UNDER SECURITIES LEGISLATION THE SECURITIES REPRESENTED HEREBY
MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED IN CANADA, OR TO
OR FOR THE BENEFIT OF A CANADIAN RESDDENT HOLDER BEFORE JUNE 1, 2015
MEDICAN ENTERPRISES, INC.
SECURED CONVERTIBLE DEBENTURE
Lender: JTB REAL ESTATE LLLP                                        Principal
Amount: US$850,000.00
          SECTION 1 - DEFINITIONS AND INTERPRETATION
In this Debenture, unless there is something in the context inconsistent
therewith, the following words and phrases shall have the following meanings,
respectively:
 
 
 
1.1
'1933 Act' means the United States Securities Act of 1933, as amended.
 
 
1.2
'Applicable Laws' means, in respect of any Person, property, transaction or
event, all present or future applicable laws, statutes, decrees, regulations,
treaties, ordinances, orders, writs, injunctions, judgments and decrees and all
applicable official directives, rules, guidelines, orders and policies of any
governmental or other regulatory bodies including, without limitation, stock
exchanges, having authority over any of the foregoing.
 
 
1.3
'Business Day' means any day but excludes Saturday or Sunday and any other day
which is a statutory holiday in British Columbia
 
 
1.4
'Closing Date' means January 31, 2015.
 
 
1.5
'Collateral' means the Land any and all personal property, assets and
undertaking of the Corporation of whatsoever nature and kind charged by this
Debenture.
 
 
1.6
'Common Share' means a common share in the capital of the Corporation.
 
 
1.7
'Conversion Dates' means the earlier to occur of the dates set out below, as to
the amount stated, and the Payment Date:
 
0


 

--------------------------------------------------------------------------------

 
-2-
 
 
 
 
 
 
 
(a)
if the Market Price per Common Share at any time exceeds US$0.50, then
US$250,000 of the Debenture may then or anytime thereafter be converted;
 
 
 
 
(b)
if the Market Price per Common Share at any time exceeds US$1.00, then
US$100,000 of the Debenture may then or anytime thereafter be converted;
 
 
 
 
(c)
if the Market Price per Common Share at any time exceeds US$1.50, then
US$200,000 of the Debenture may then or anytime thereafter be converted;
 
 
 
 
(d)
if the Market Price per Common Share at any time exceeds US$2,00, then
US$300,000 of the Debenture may then or anytime thereafter be converted,
 
 
 
 
 
and for greater certainty if not all of the Debenture has been converted as at
the Payment Date then the full amount of the Debenture then outstanding and all
accrued but unpaid interest may be converted into Common Shares pursuant to the
terms of this Agreement;
 
 
 
1.8
'Conversion Price per Common Share' means the Current Market Price for each
Common Share multiplied by 0.60.
 
 
1.9
'Corporation' means Medican Enterprises, Inc., all subsidiaries and affiliates,
and every Successor Corporation.
 
 
1.10
'Current Market Price' means the weighted average trading price per share for
Common Shares for the twenty (20) consecutive trading days ending on the date
such shares are converted.
 
 
1.11
'Date of Conversion' shall have the meaning ascribed to it in Section 5.4
hereof.
 
 
1.12
'Debenture' means this secured convertible debenture, as the same may be
amended, varied, supplemented, restated, renewed or replaced at any time and
from time to time.
 
 
1.13
'Event of Default' shall have the meaning ascribed to it in Section 7.1 hereof.
 
 
1.14
'Exchange' means the OTC Bulletin Board, or such other exchange in which the
Common Shares are freely traded from time to time.
 
 
1.15
'Interest' shall have the meaning ascribed to it in Section 2.2 hereof.
 
 
1.16
'Land' shall have the meaning ascribed to it in Section 3.1 hereof.
 
 
1.17
'Lender' shall have the meaning first written above.
 
 
1.18
'Market Price per Common Share' means the trading price per share for Common
Shares on any given date or time.
 
 
1.19
'Maturity Date' means Twelve (12) months (365 days) from the Closing Date,
subject to the provisions of Section 2.1 herein.
 
 
1.20
'Parties' means the Lender and the Corporation and their successors and
assignees.
 
 
1.21
'Payment Date' means August 1, 2015.


 

--------------------------------------------------------------------------------

 
-3-
 
 
 
1.22
'Permitted Priority Encumbrances' means those Security Interests and other
encumbrances or interests identified as Permitted Priority Encumbrances and set
out in Schedule 'A' attached hereto.
 
 
1.23
'Permitted Subordinated Encumbrances' means those Security Interests and other
encumbrances or interests identified as Permitted Subordinated Encumbrances and
set out in Schedule 'A' attached hereto.
 
 
1.24
'Person' means any individual, partnership, limited partnership, joint venture,
syndicate, sole proprietorship, company or corporation with or without share
capital, unincorporated association, trust, trustee, executor, administrator or
other legal personal representative, regulatory body or agency, government or
governmental agency, authority or entity however designated or constituted.
 
 
1.25
'Principal Amount' shall have the meaning first written above.
 
 
1.26
'Securities' means all shares, options, warrants, rights or other equivalents
(regardless of how designated) of or in a corporation or equivalent entity,
whether voting or non-voting and including, for greater certainty, debt
securities that are convertible into any of the above.
 
 
1.27
'Security Interest' means any mortgage, charge, lien, hypothec, encumbrance or
other security arrangement of whatsoever nature or kind.
 
 
1.28
'Successor Corporation' means any corporation which is formed by the
amalgamation, merger, restructuring or reorganization of the Corporation.
 
 
1.29
'Taxes' includes all present and future taxes, levies, imposts, stamp taxes,
duties, charges to tax, fees, deductions, withholdings and any restrictions or
conditions resulting in a charge to tax and all penalty, interest and other
payments on or in respect thereof.

          SECTION 2 - PROMISE TO PAY
 
 
2.1
Principal Amount. The Corporation, in consideration for the receipt of the
Principal Amount from the Lender, hereby acknowledges itself indebted to and
covenants with the Lender to pay the Principal Amount on or before the Maturity
Date, unless and except to the extent that such Principal Amount is repaid by
conversion into Common Shares as provided for in Section 5 below.
Notwithstanding the foregoing, the Lender may make demand for repayment of the
Principal Amount and all accrued but unpaid Interest at any time after the
Payment Date, and after receipt of such demand the Corporation shall repay any
outstanding amounts of Principal Amount and accrued but unpaid Interest within
thirty (30) days of receipt of such demand.
 
 
2.2
Interest. Interest shall accrue and shall be payable on the Principal Amount, or
so much thereof as remains outstanding from time to time before and after the
Maturity Date, at a rate of 10.0% per annum compounded semi-annually, not in
advance ('Interest'). The Corporation agrees to pay Interest to the Lender
monthly on the first day of each and every month after the Closing Date on the
Principal Amount outstanding from time to time and upon repayment of the
Principal Amount the Corporation in accordance with the terms of the Agreement
shall pay all remaining outstanding and unpaid Interest. For greater certainty,
Interest shall accrue to, and be payable up to the date of any conversion of any
portion of the Debenture, notwithstanding that such conversion may occur on a
day that is not the Maturity Date.


 

--------------------------------------------------------------------------------

 
-4-
 
 
2.3.
Repayment by the Corporation. The Corporation may repay the Principal Amount and
any accrued and unpaid Interest, in whole or in part, at any time after July 31,
2015, provided that the Corporation shall provide the Lender with seven (7) days
prior notice of its intention to prepay the Principal Amount, or such lesser
amount as the Corporation intends to pay, during which time the Lender may
exercise its conversion rights pursuant to Section 5.1 herein

          SECTION 3 - SECURITY
 
 
 
3.1
Mortgage Security. As security for payment of the principal amount of the
Principal Amount and Interest and all other monies and liabilities from time to
time payable pursuant to this Debenture and as security for the due performance
by the Corporation of all of its other present and future obligations hereunder,
the Corporation hereby grants to the Lender a 2nd charge and mortgage over that
certain land located in Phoenix, county of Maricopa in the State of Arizona, and
having a civic address at 10040 N. Metro Parkway W., Phoenix, Arizona, 85051 and
legally described as Lot 3, of METROCENTER TRACT 10, according to the plat of
record in the office of the Country Recorder of Maricopa County, Arizona,
recorded in Book 797 Maps, page 15 (the 'Land') and all proceeds derived
therefrom.
 
 
3.2
Priority of Security Interest. The Security Interest granted by this Debenture
shall rank in second priority behind the Security Interest granted pursuant to
the Permitted Priority Encumbrance. The Lender agrees to execute and deliver any
priority agreements requested by the Corporation to confirm and evidence the
priority of the Permitted Priority Encumbrances over the Security Interest
granted by this Debenture.
 
 
3.3
Subsequent Act. The Corporation shall, from time to time, execute and do or
cause to be executed and done all things which in the opinion of the Lender or
its appointed counsel may reasonably be required to evidence or protect the
Security Interest created herein.
 
 
3.4
Registration of Mortgage. The Corporation shall, at the Lender's request and at
the Corporation's expense, register, file or record the Security Interests
created herein in all offices where such registration, filing or recording is in
the opinion of the Lender or the Lender's appointed counsel, acing reasonably,
necessary or of advantage to the creation or perfection of the Security
Interest. The Corporation shall deliver to the Lender on demand verification
statements or certificates evidencing such registration, filing or recording,
and will, at the Lender's request, do, observe and perform all matters and
things necessary or expedient to be done, observed and performed, for the
purpose of creating, maintaining and preserving the Security Interest or
creating, maintaining and preserving the priority thereof.
 
 
3.5
Exclusions. The Security Interest granted herein does not apply or extend to:
 
 
 
 
(1)
the last day of any term created by any lease or agreement now held or later
acquired by the Corporation but the Corporation will stand possessed of the
reversion thereby remaining in the Corporation of any leasehold premises in
trust for the Lender to assign and dispose of as the Lender or any purchaser of
such leasehold premises directs;
 
 
 
 
(2)
if any lease or other agreement contains a provision which provides in effect
that such lease or agreement may not be assigned, subleased, charged or
encumbered without the leave, licence, consent or approval of the lessor, the
application of the security interest created hereby to any such lease or
agreement is conditional upon such leave, licence, consent or approval having
been obtained and the security interest created hereby will attach to such lease
or agreement as soon as such leave, licence, consent or approval is obtained; or
 
 
 
 
(3)
any consumer goods of the Corporation.


 

--------------------------------------------------------------------------------

 
-5-
SECTION 4 - REPRESENTATIONS AND WARRANTIES OF THE CORPORATION
 
 
 
4.1
Representations and Warranties. The Corporation represents and warrants to the
Lender, all of which shall survive the execution and delivery of this Debenture,
as follows:
 
 
 
(1)
Existence, Power and Conduct of Business. The Corporation is a corporation duly
incorporated, validly existing and in good standing in its jurisdiction of
incorporation, is up to date in all filings required under Applicable Laws, has
the requisite power and authority and all material governmental licenses,
authorizations, consents and approvals necessary to own, operate and lease its
properties and assets and to conduct its businesses in which it is presently
engaged and to enter into and perform its obligations under this Debenture.
 
 
 
 
(2)
Corporate Power, Authorization and Enforceable Obligations. The execution,
delivery and performance by the Corporation of this Debenture, the creation of
all Security Interests provided for herein and the issuance of the Common Shares
contemplated herein: (i) are within the corporate power of the Corporation; (ii)
have been duly authorized by all necessary corporate or other action of the
Corporation; (iii) are not in contravention of, and will not conflict with or
violate, any provision of the articles of incorporation or by-laws of the
Corporation; and (iv) will not contravene, conflict with or violate any
Applicable Laws.
 
 
 
 
(3)
No Event of Default.No Event of Default has occurred and is continuing.

          SECTION 5 - CONVERSION RIGHTS
 
 
5.1
Conversion Right. Subject to Section 5.5 below, the parties agree that until the
Principal Amount and any accrued and unpaid Interest have been fully repaid, on
the Conversion Dates the Lender shall have the right to convert all or any
portion of the then outstanding Principal Amount and accrued and unpaid Interest
into Common Shares at the Conversion Price per Common Share. Such conversion may
be effected by the presentation of this Debenture at the offices of the
Corporation, accompanied by a conversion notice (the 'Conversion Notice') signed
by the Lender in the form attached as Schedule B notifying the Corporation as to
the exercise of the right of conversion and specifying the amount of Principal
Amount and Interest being converted and setting forth the name and address of
the nominees of the Lender in whose name(s) the Common Shares issuable upon such
conversion are to be registered. For greater certainty, no conversion in part or
in whole of the Principal Amount shall extinguish or satisfy, or relieve the
Corporation of its obligation to pay, any interest on such principal amount, or
interest on such interest, accruing up to but excluding the Date of Conversion.
 
 
5.2
Issuance of Common Shares on Conversion. As promptly as practicable after the
presentation of this Debenture for conversion pursuant to Section 5.1, but in no
event later than five Business Days after such presentation of this Debenture
for conversion, the Corporation shall issue to the Lender or its nominee(s) a
certificate or certificates representing the number of Common Shares into which
all or any portion of the Principal Amount and Interest have been converted and
shall cause the Lender or its nominee to be entered in its books as of the Date
of Conversion as the holder of the number of Common Shares into which the
Principal Amount and Interest, or portion thereof being converted, is converted.
Common Shares issued upon such conversion shall be entitled to dividends (if
any) declared in favour of holders of Common Shares of record on and after the
Date of Conversion. As of and from such applicable date, the Common Shares so
issued shall for all purposes be and be deemed to be


 

--------------------------------------------------------------------------------

 
-6-
 
 
 
issued and outstanding as fully paid and non-assessable Common Shares. In the
event that any amounts remain outstanding under this Debenture after giving
effect to such conversion, the Corporation shall acknowledge in writing the
amount of remaining Principal Amount owing by the Corporation to the Lender,
plus any accrued and outstanding Interest and shall issue a new Debenture to the
Lender on the same terms and conditions as set out herein, for the amount then
owing to the Lender within five (5) Business Days of the date of surrender of
this Debenture to the Corporation.
 
 
5.3
No Fractional Shares. No fractional Common Share or other security shall be
issued upon the conversion of all or any portion of the Principal Amount and
Interest. If the conversion of all or any portion of the Principal Amount and
Interest would otherwise result in a fractional Common Share, the Corporation
shall, in lieu of delivering any certificate representing such fractional
interest, pay to the Lender an amount equal (computed to the nearest whole cent,
with one half of a cent or more being rounded up) to the appropriate fraction of
the value provided.
 
 
5.4
Effect of Conversion. The conversion of the Principal Amount and Interest
thereon or any portion thereof shall be deemed to have been made immediately
prior to the close of business on the date on which this Debenture is
surrendered for conversion (the 'Date of Conversion') in accordance with the
provisions of this Section 5. The Lender's rights in respect of the converted
portion shall terminate at the time of surrender, and the nominee of the Lender
entitled to receive the Common Shares into which all or any portion of the
Principal Amount is converted shall be treated, as between the Corporation and
such person or persons, as having become the holder or holders of record of such
Common Shares on that date, provided if this Debenture is surrendered for
conversion on any day on which the register for Common Shares is closed, the
Lender or its nominee entitled to receive Common Shares upon the conversion of
this Debenture or a portion thereof shall become the holder of record of such
Common Shares as of the date on which the register of Common Shares is next
open.
 
 
5.5
Limit on Share Ownership. The conversion and/or redemption rights provided for
in this Debenture shall only be exercisable to the extent that Lender or its
nominee may own, either directly or beneficially, a maximum of 9.99% of the
issued and outstanding voting shares of the Corporation.
 
 
5.6
Transfer Restrictions. The Common Shares issuable upon conversion may not be
sold or transferred unless (i) such shares are sold pursuant to an effective
registration statement under the 1933 Act or (ii) the Corporation or its
transfer agent shall have been furnished with an opinion of counsel (which
opinion shall be in form, substance and scope customary for opinions of counsel
in comparable transactions) to the effect that the Common Shares to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration or (iii) such Common Shares are sold or transferred pursuant to
Rule 144 under the 1933 Act (or a successor rule) ('Rule 144') or (iv) such
shares are transferred to an 'affiliate' (as defined in Rule 144) of the Lender
who agrees to sell or otherwise transfer the shares only in accordance with this
Section. Except as otherwise provided in the Purchase Agreement (and subject to
the removal provisions set forth below), until such time as the Common Shares
issuable upon conversion have been registered under the 1933 Act or otherwise
may be sold pursuant to Rule 144 without any restriction as to the number of
securities as of a particular date that can then be immediately sold, each
certificate for Common Shares issuable upon conversion of this Debenture that
has not been so included in an effective registration statement or that has not
been sold pursuant to an effective registration statement or an exemption that
permits removal of the legend, shall bear a legend substantially in the
following form, as appropriate:


 

--------------------------------------------------------------------------------

 
-7-
'NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.'
The legend set forth above shall be removed and the Corporation shall issue to
the Lender a new certificate therefore free of any transfer legend if (i) the
Corporation or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Shares
may be made without registration under the 1933 Act, which opinion shall be
accepted by the Corporation so that the sale or transfer is effected or (ii) in
the case of the Common Shares issuable upon conversion of this Debenture, such
security is registered for sale by the Lender under an effective registration
statement filed under the 1933 Act or otherwise may be sold pursuant to Rule 144
without any restriction as to the number of securities as of a particular date
that can then be immediately sold.
          SECTION 6 - COVENANTS
 
 
 
6.1
Covenants. The Corporation hereby covenants to the Lender that at all times
while the Lender's conversion rights are outstanding:
 
 
 
(1)
the Corporation shall reserve and there shall remain unissued out of its
authorized capital a sufficient number of Common Shares to satisfy the
obligations of the Corporation pursuant to this Debenture;
 
 
 
 
(2)
the Common Shares which may be issued upon the exercise of the conversion rights
shall be validly issued as fully paid and non-assessable. The issuance and
delivery of said Common Shares shall not be subject to any liens, restrictions,
claims or encumbrances, provided however that said Common Shares may be subject
to restrictions on transfer under applicable securities laws;
 
 
 
 
(3)
the Corporation shall duly and punctually pay or cause to be paid to the Lender
the principal of and interest accrued on this Debenture (including, in the case
of default, interest on the amount in default) on the dates, at the places, in
the currency, and in the manner provided for herein;
 
 
 
 
(4)
except as herein otherwise expressly provided, the Corporation shall at all
times maintain its corporate existence;
 
 
 


 

--------------------------------------------------------------------------------

 
-8-
 
 
 
 
(5)
the Corporation shall duly and punctually perform and carry out all of the acts
or things to be done by it as provided in this Debenture;
 
 
 
 
(6)
the Corporation shall maintain, use and operate the Collateral and carry on and
conduct its business in a lawful and business-like manner;
 
 
 
 
(7)
the Corporation shall defend the Collateral against all claims and demands
respecting the Collateral made by all persons at any time and, except as
otherwise provided herein, will keep the Collateral free and clear of all
security interests and other encumbrances or interests except for those
Permitted Priority Encumbrances and Permitted Subordinated Encumbrances or
interest which may rank subordinate to the Mortgage;
 
 
 
 
(8)
the Corporation shall not change its name without first giving notice to the
Lender of its new name and the date when such new name or amalgamation is to
become effective.

          SECTION 7 - DEFAULT
 
 
 
7.1
Events of Default. The security hereby constituted shall become enforceable upon
the occurrence of any of the following events of default (each, an 'Event of
Default'):
 
 
 
(1)
if the Corporation makes default in the observance or performance of any written
covenant or undertaking given by the Corporation to the Lender and such default
is not rectified within fifteen (15) Business Days of notice being delivered by
the Lender to the Corporation;
 
 
 
 
(2)
if the Corporation makes default in payment of any indebtedness or liability of
the Corporation to the Lender hereunder, when due, and such default is not
remedied within five (5) days of notice being delivered by the Lender to the
Corporation;
 
 
 
 
(3)
if a decree or order of a court of competent jurisdiction is entered adjudging
the Corporation a bankrupt or insolvent or approving as properly filed a
petition seeking the winding-up of the Corporation under the Companies'
Creditors Arrangement Act (Canada), the Bankruptcy and Insolvency Act (Canada),
the Winding Up Act (Canada) or any other bankruptcy, insolvency or analogous
laws or ordering the winding up or liquidation of its affairs, and any such
decree, order, winding up or liquidation of its affairs, and any such decree,
order, winding up or liquidation continues unstayed and in effect for a period
of more than twenty (20) Business Days;
 
 
 
 
(4)
if the Corporation makes any assignment in bankruptcy or makes any other
assignment for the benefit of creditors, makes any proposal under the Bankruptcy
and Insolvency Act (Canada) or any comparable law, seeks relief under the
Companies' Creditors Arrangement Act (Canada), the Winding Up Act (Canada) or
any other bankruptcy, insolvency or analogous law, files a petition or proposal
to take advantage of any act of insolvency, consents to or acquiesces in the
appointment of a trustee, receiver, receiver and manager, interim receiver,
custodian, sequestrator or other person with similar powers of itself or of all
or any substantial portion of its assets, or files a petition or otherwise
commences any proceeding seeking any reorganization, arrangement, composition,
administration or readjustment under any applicable bankruptcy, insolvency,
moratorium, reorganization or other similar law affecting creditors' rights or
consents to, or acquiesces in, the filing of such petition; and


 

--------------------------------------------------------------------------------

 
-9-
 
 
 
 
(5)
if an encumbrancer takes lawful possession of any portion of the Collateral or
any other property of the Corporation which is material to the Corporation taken
as a whole, or if any process of execution is levied or enforced upon or against
a material portion of the Collateral or other property of the Corporation and
remains unsatisfied for such period as would permit any such Collateral or other
property to be sold thereunder, unless the Corporation actively and diligently
contests in good faith such process, but in that event the Corporation shall, if
the Lender so requires, give security which, in the discretion of the Lender, is
sufficient to pay in full the amount thereby claimed in case the claim is held
to be valid.
 
 
 
7.2
Waiver. The Lender may in writing waive any breach by the Corporation of any of
the provisions contained herein or any default by the Corporation in the
observance or performance of any covenant or condition required by the Lender to
be observed or performed by the Corporation; provided always that no act or
omission by the Lender in the premises shall extend to or be taken in any manner
whatsoever to affect any subsequent breach or default or the rights resulting
therefrom.

          SECTION 8 - REMEDIES
 
 
8.1
Remedy Against Security. Upon Default under this Agreement, the security
constituted by this Agreement and granted pursuant to this Agreement shall
immediately become enforceable. To enforce and realize on the security
constituted by this Agreement and granted pursuant to this Agreement the Lender
may take any action permitted by law or equity, as it may deem expedient, and
without limiting the foregoing the Lender may proceed to realize the security
hereby constituted and to enforce its rights by entry; or by the appointment by
instrument in writing of a receiver or receivers of the subject matter of such
security or any part thereof and such receiver or receivers may be any person or
persons, whether an officer or officers or employee or employees of the Lender
or not, and the Lender may remove any receiver or receivers so appointed and
appoint another or others in his or their stead; or by proceedings in any court
of competent jurisdiction for the appointment of a receiver or receivers or for
sale of the subject matter of such security or any part thereof, or by any other
action, suit, remedy or proceeding authorized or permitted hereby or by law or
by equity, and may file such proofs of claim and other documents as may be
necessary or advisable in order to have its claim lodged in any bankruptcy,
winding-up or other judicial proceedings relative to the Corporation. Any such
receiver or receivers so appointed shall have all of the powers conferred on the
Lender by this Debenture. In exercising any powers any such receiver or
receivers shall act as agent or agents for the Corporation and the Lender shall
not be responsible for his or their actions.
 
 
8.2
Acceleration on Default The Lender, in its sole discretion, may declare all or
part of the Principal Amount and Interest accrued by unpaid immediately due and
payable in the event of a Default. The provisions of this paragraph do not and
are not intended to affect in any way any rights of the Lender with respect to
the Principal Amount and Interest that may be payable on demand.

          SECTION 9 - MISCELLANEOUS
 
 
9.1
Renewals. The Lender, without exonerating in whole or in part the Corporation,
may grant time, renewals, extensions, indulgences, releases and discharges to,
may take securities from and give the same and any or all existing securities up
to, may abstain from taking securities from or from perfecting securities of,
may accept compositions from, and may otherwise deal with the Corporation and
all other persons and securities as the Lender may see fit.


 

--------------------------------------------------------------------------------

 
-10-
 
 
9.2
Discharge on Payment. Upon payment by the Corporation of the outstanding
Principal Amount being secured and interest and all other obligations of the
Corporation hereunder or secured hereby, the Lender shall upon request in
writing by the Corporation delivered to the Lender's office deliver up this
Debenture to the Corporation and shall at the expense of the Corporation cancel
and discharge the charge of this Debenture and execute and deliver to the
Corporation such deeds or other instruments as shall be requisite to discharge
the charge hereby constituted.
 
 
9.3
No Obligation to Advance. Nothing herein shall obligate the Lender to make any
advance or loan or further advance or loan or to renew any note or extend any
time for payment of any indebtedness of the Corporation to the Lender.
 
 
9.4
No Merger. This security is in addition to, not in substitution for and shall
not be merged in any other agreement, security, document or instrument now or
hereafter held by the Lender.
 
 
9.5
Waiver of Right to Jury Trial. THE LENDER HEREBY IRREVOCABLY WAIVES THE RIGHT TO
A TRIAL BY JURY IN ANY AND ALL ACTIONS OR PROCEEDINGS BROUGHT WITH RESPECT TO
ANY PROVISION OF THIS NOTE OR THE ENFORCEABILITY OR INTERPRETATION THEREOF OR
ANY OTHER MATTER RELATED HERETO OR THERETO OR ARISING HEREUNDER OR THEREUNDER.
 
 
9.6
Successors and Assigns. This Debenture shall be binding upon the Corporation and
its successors and assigns including any successor by reason of amalgamation of
or any other change in the Corporation and shall enure to the benefit of the
Lender and its successors and assigns; provided that the Lender shall not assign
any of its rights or obligations hereunder without the prior written consent of
the Corporation, which consent is not to be unreasonably withheld. The
Corporation shall not assign any of its rights or obligations hereunder without
the prior written consent of the Lender, not to be unreasonably withheld.
 
 
9.7
Notices. All notices, requests, demands or other communications (collectively,
'Notices') by the terms hereof required or permitted to be given by one party to
any other party, or to any other person shall be given in writing by personal
delivery, or by facsimile transmission to such other party as follows:
 
 
 
 
 
(a)
To the Corporation at:
 
 
 
 
 
 
Medican Enterprises, Inc.
 
 
 
3440 E Russell Road
 
 
 
Las Vegas, NV 89120
 
 
 
 
 
 
 
Attention: Wayne Hansen
 
 
 
Email: whns42@gmail.com:
 
 
 
 
 
 
with a copy to (except in respect of delivery of a Conversion Notice, in which
delivery of the original Conversion Notice and Debenture shall be delivered as
below, with a copy to the Corporation above, and which delivery to Affinity Law
Group below shall constitute notice to the Corporation):
 
 
 
 
 
 
 
Affinity Law Group
 
 
 
Suite 1130 - 400 Burrard Street
 
 
 
Vancouver, BC V6C 3A6
 
 
 
 
 
 
 
Attention: Darcy Wray
 
 
 
Email: dwrav@affinitylaw.ca
 
 
 
Facsimile: (604)681-5889
         


 

--------------------------------------------------------------------------------

 
-11-
 
 
 
 
(b)
to the Lender at:
 
 
 
 
 
 
 
JTB Real Estate LLLP
 
 
 
Suite 1450 13401 108th Avenue
 
 
 
Surrey B.C.
 
 
 
V3T 5T3
 
 
 
 
 
 
 
Attention Brent Stickland
 
 
 
 
 
 
 
Facsimile:
'
 
 
 
Email:
'
 
 
 
or at such other address as may be given by such person to the other parties
hereto in writing from time to time. All such Notices shall be deemed to have
been received when delivered or transmitted.
 
 
9.8
Severability. Should any part of this Debenture be declared or held invalid for
any reason, such invalidity shall not affect the validity of the remainder which
shall continue in full force and effect and be construed as if this Debenture
had been executed without the invalid portion and it is hereby declared the
intention of the parties hereto that this Debenture would have been executed
without reference to any portion which may, for any reason, be hereafter
declared or held invalid.
 
 
9.9
Jurisdiction. This Debenture shall be construed in accordance with and be
governed by the laws of the Province of British Columbia and for the purpose of
legal proceedings this Debenture shall be deemed to have been made in the said
Province and to be performed there and the courts of that Province shall have
jurisdiction over all disputes which may arise under this Debenture and the
Corporation hereby irrevocably and unconditionally submits to the non-exclusive
jurisdiction of such courts, provided always that nothing herein contained shall
prevent the Lender from proceeding at its election against the Corporation in
the courts of any other province, country or jurisdiction.
 
 
9.10
Currency. All references in this Debenture to sums of money shall be, unless the
contrary is expressly indicated, to sums in the lawful money of United States.
 
 
9.11
Time of the Essence. Time shall be of essence.
 
 
9.12
Amendments to Debenture. This Note may be amended only by a writing signed by
the Corporation and the Lender.
 
 
9.13
Singular and Plural Interpretation. Words importing the singular include the
plural and vice versa; and words importing gender shall include all genders. The
headings in this Debenture are included for convenience of reference only, and
shall not constitute a part of this Debenture for any other purpose.
 
 
9.14
Counterparts. This Debenture may be executed in as many counterparts and by
facsimile transmission as may be necessary and each of which so signed will be
deemed to be an original and such counterparts and facsimile transmissions
together will constitute one and the same instrument and notwithstanding the
date of execution will be deemed to bear the date set forth above.


 

--------------------------------------------------------------------------------

 
-12-
          IN WITNESS WHEREOF the Parties have caused this Debenture to be signed
by its proper officers duly authorized in that behalf as of January 31, 2015.
 
 
 
 
MEDICAN ENTERPRISES, INC.
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
JTB REAL ESTATE LLLP
 
 
 
 
By:
 
 
 
Name:
 
 
Title:


 

--------------------------------------------------------------------------------

 
SCHEDULE A
PERMITTED PRIORITY ENCUMBRANCES
'Permitted Encumbrances' means:
 
 
1.
a charge and mortgage security over the Land, provided that the principal amount
owing under such mortgage is not greater than $1, 500,000;
 
 
2.
security given in the ordinary course of business to a public utility or any
municipality or governmental or other public authority when required by such
utility or municipality or governmental or other authority in connection with
the Corporation's operations;
 
 
3.
all rights reserved to or vested in any governmental body by the terms of any
lease, license, franchise, grant or permit held by the Corporation or by any
statutory provision to terminate any such lease, license, franchise, grant or
permit or to require annual or periodic payments as a condition of the
continuance thereof or to distrain against or obtain a lien or any property or
assets of the Corporation in the event of failure to make such annual or other
periodic payments;
 
 
4.
purchase money security interests or liens, conditional sales agreements or
other title retention mortgages on a property or asset created, issued or
assumed to secure the unpaid purchase price in respect of such property or asset
and consented to by the Lender;
 
 
5.
liens for taxes, assessments or governmental charges which are not at the time
due or delinquent, or if due or delinquent, the validity of which is being
contested at the time;
 
 
6.
lien, mortgage, charge, hypothec or encumbrance that is registered against the
assets of the Corporation on the date hereof and consented to by the Lender;
 
 
PERMITTED SUBORDINATED ENCUMBRANCES
 
7.
undetermined or inchoate liens and charges incidental to construction,
maintenance or operations which have not yet been filed pursuant to law or,
which relate to obligations not due or delinquent or, if due or delinquent, the
validity of which is being contested;
 
 
8.
the lien or any right of distress reserved in or exercisable under any lease for
rent and for compliance with the terms of such lease which have not yet been
filed pursuant to law or, which relate to obligations not due or delinquent or,
if due or delinquent, the validity of which is being contested;
 
 
9.
such other lien, mortgage, charge, hypothec or encumbrance as may be created,
incurred or registered against the assets of the Corporation for the purposes of
securing future borrowings or financings by the Corporation;
 
 
10.
when required by law and public and statutory obligations, an encumbrance
resulting from the deposit of cash or security in connection with contracts,
tenders or expropriation proceedings, or to secure Workers' Compensation, surety
or appeal bonds or costs of litigation; and


 

--------------------------------------------------------------------------------

 
-14-
SCHEDULE B
FORM OF CONVERSION NOTICE
TO: _____. (the 'Corporation')
          The undersigned, registered holder of the attached Debenture, hereby
irrevocably elects to convert such Debenture (or $ ____________ principal amount
thereof) into _____________ Common Shares of the Corporation in accordance with
the terms of the Debenture and directs that such Common Shares issuable and
deliverable upon the conversion be issued and delivered to the person indicated
below (provided that if the person indicated below is not the undersigned, then
the undersigned acknowledges and agrees that the delivery of such Common Shares
to the person indicated below fully satisfies repayment of the amount of the
Debenture converted into such Common Shares).
          DATED the___________day of___________, 200____.
 
 
 
Per:
 
 
Name:
 
 
Title:
 

REGISTER AND DELIVER AS FOLLOWS:
 
 
 
Name:
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 


 

--------------------------------------------------------------------------------

 
-20-
SCHEDULE B
Real Property Lease'Section 3.1(3)(g)
Outstanding Basic Rent as at January 31, 2015 $172,500.00
Collected Percentage Rent Nil

 

--------------------------------------------------------------------------------

 
AMENDMENT No. 2 TO THE
PURCHASE CONTRACT
EXECUTED ON JANUARY 15, 2015
THIS AMENDMENT NO. 2 TO THE PURCHASE CONTRACT EXECUTED ON JANUARY 15, 2015 is
made as of February 17, 2015.
 
 
 
BETWEEN:
 
 
 
 
 
 
JTB REAL ESTATE LLLP a limited liability limited partnership formed in
accordance with the laws of State of Arizona, and represented by its General
Partner, TBJ LLC, an Arizona limited liability corporation
 
 
 
 
 
 
(the 'Seller')
AND:
 
 
 
 
 
 
MEDICAN ENTERPRISES, INC. a company duly incorporated under the laws of Delaware
and having its office at 3440 E Russell Road, Las Vegas, NV 89120
 
 
 
 
 
 
(the 'Buyer')
WHEREAS:
 
 

 
 
 
A.
The Seller is the owner of fee simple title to an industrial building being
approximately 7200 sq. ft on approximately .83 acres of land in Phoenix, county
of Maricopa in the State of Arizona, and having a civic address at 10040 N.
Metro Parkway W., Phoenix, Arizona, 85051 and legally described as Lot 3, of
METROCENTER TRACT 10, according to the plat of record in the office of the
Country Recorder of Maricopa County, Arizona, recorded in Book 797 Maps, page 15
(the 'Premises'); and
 
 
B.
On January 15, 2015, through a Purchase Contract (the 'Original Purchase
Contract') the Seller agreed to sell and the Buyer agreed to purchase all of the
Seller's right, title, and interest in and to the Premises and all of the
Seller's right title and interest in the leasehold improvements owned by the
Seller which are used in association with and are located on or about the
Premises as at the Closing Date (defined in the original Agreement as January
30, 2015), on the terms and conditions set out in this Agreement; and
 
 
C.
On January 30, 2015, through Amendment No. 1 to the Original Purchase Contract,
the Seller and Buyer agreed to extend the Closing Date as defined in the
Original Purchase Contract from January 30, 2014 to February 18, 2015 to
accommodate the requirements of the Buyer's lender and to complete another
appraisal of the Premises.


 

--------------------------------------------------------------------------------

 
2
 
 
D
In this Amendment No. 2 to the Original Purchase Contract, the Seller and Buyer
have agreed to extend the Closing Dale as defined in the Original Purchase
Contract from February 18, 2015 to March 31, 2015..

NOW THEREFORE in consideration of S1.00 and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Seller and Buyer agree as follows:
 
 
 
 
1.
To extend the Closing Date as defined in the Original Purchase Contract until
March 31, 2015.
 
 
 
 
2.
That, until notice is received in the manner described below, the Seller will
have the right to consider all other offers to purchase the Premises and
business operating from the Premises. If the Seller receives an offer which the
Seller wishes to accept, the Seller will deliver notice of the offer to the
Buyer at 3440 E Russell Road, Las Vegas, NV 89120. The Buyer will have 5
business days from the time notice is delivered to complete the purchase of the
Premises in accordance with the terms and conditions of the Original Purchase
Contract. If the Buyer is unable to complete the purchase in accordance with the
terms of the Original Purchase Contract within the specified time after delivery
of the notice to the Buyer, the Original Purchase Contract will terminate and
all parties will be released of their obligations thereunder.
 
 
 
 
3.
All other provisions from the Original Purchase Contract shall remain unchanged
and in full force and effect.
 
 
 
 
4.
The agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so execute shall be deemed
to be an original and all of which taken together constitute one and the same
instrument. Executed faxed or electronically transmitted copies of these
resolutions whether in counterpart or otherwise will be treated as originally
executed.

IN WITNESS WHEREOF the parties have executed this Agreement.
 
 
 
EXECUTED by MEDICAN
))
MEDICAN ENTERPRISES, INC.
ENTERPRISES, INC.
))
per:
in the presence of:
))
 
[ex10-13_003.jpg]
)
[ex10-13_001.jpg]
 
Witness
 
Authorized Signatory
 
 
 

Horizon APA Extension (2) Feb 18 clean

 

--------------------------------------------------------------------------------

 
3
 
 
 
 
))
JTB REAL ESTATE LLLP by its General
 
))
Partner TBJ LLC
 
))
[ex10-13_002.jpg]
 
 
)
 
 
 
 
 
 
Authorized Signatory

Horizon APA Extension (2) Feb 18 clean

 

--------------------------------------------------------------------------------

 